DETAILED ACTION
The instant action is in response to application 3 August 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The specification objections have been withdrawn.
The drawing objections have been withdrawn.
The previous 112 rejection has been withdrawn.  Applicant’s amendment has necessitated a new 112 rejection.
Applicant’s remarks on the merits have been considered but are moot for not taking into account the references in the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 1, applicant claims “wherein the control circuit determines whether a slope of a voltage of the detection signal from the input voltage detection circuit is negative or positive, and (i) when the control circuit determines that the slope is negative and the voltage of the detection signal from the input voltage detection circuit is less than a first threshold that is a positive value or (ii) when the control circuit determines that the slope is positive and the voltage 
Claim 10 is rejected for a similar reason as to claim 1 above.
Claims 2, 4-9 are dependent upon claim 1, and as such inherit the rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2016/0322907) in view of Kost (US 8866452).
As to claim 1,  Hwang discloses A power conversion device comprising: a voltage conversion (Fig. 4, BD1, L1, QB, D3) circuit that converts an AC voltage input (Fig. 4, VLN) to the voltage conversion circuit into a DC voltage (Fig. 4, 380VDC) by pulse width modulation (PWM)  (¶53 “The PFC switching signal is generated in accordance with pulse width modulation (PWM) to regulate the PFC output voltage V.sub.DC”) control and outputs the DC voltage; an input voltage detection circuit (RAC) that detects the AC voltage input to the voltage conversion circuit and outputs a detection signal; an input current detection (R15, R15-1) circuit that detects an AC current input to the voltage conversion circuit and outputs a detection signal (¶41 “To accomplish this, the controller 108 uses the signal VFB, as well as the input current and voltage sensing signals I.sub.AC and Isense.”); an output voltage detection circuit (Fig. 2, RVFB1-
Hwang does not disclose wherein the control circuit determines whether a slope of a voltage of the detection signal from the input voltage detection circuit is negative or positive, and (i) when the control circuit determines that the slope is negative and the voltage of the detection signal from the input voltage detection circuit is less than a first threshold that is a positive value or (ii) when the control circuit determines that the slope is positive and the voltage of the detection signal from the input voltage detection circuit is greater than a second threshold that is a negative value, the control circuit corrects the phase of the PWM signal.
Kost teaches wherein the control circuit determines whether a slope of a voltage of the detection signal from the input voltage detection circuit is negative or positive, and (i) when the control circuit determines that the slope is negative and the voltage of the detection signal from the input voltage detection circuit is less than a first threshold that is a positive value (See Fig. 3, Fig. 5 showing how the PWM is disabled near the minimum rectified voltage, as well as Col. 6, lines 11-16  “Thus, when the dynamically determined, minimum line voltage switching threshold V.sub.LINE.sub.--.sub.MIN.sub.--.sub.DYN is non-zero, controller 402 enables and disables the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hwang to correct near the zero in order to reduce switching losses (Col. 1, lines 19-21).
As to claim 2, Hwang in view of Kost teaches further comprising a rectifier circuit that rectifies the AC voltage input (Fig. 4, BD1) to the voltage conversion circuit, wherein the input voltage detection circuit detects the AC voltage rectified by the rectifier circuit, and the input current detection circuit detects the input current rectified by the rectifier circuit (See Fig. 4, the detection occurs after the diode rectification).
As to claim 10, Hwang discloses A power conversion method comprising: a first step of detecting an AC voltage input to a voltage conversion circuit and outputting a detection signal; a second step of detecting an AC current input to the voltage conversion circuit and outputting a detection signal; a third step of converting the AC voltage input to the voltage conversion circuit into a DC voltage by pulse width modulation (PWM) control and outputting the DC voltage; a fourth step of detecting the DC voltage output in the third step and outputting a detection signal; and a fifth step of correcting a phase of a PWM signal for the PWM control based on the detection signal output in the first step, the detection signal output in the second step, and the detection signal output in the fourth step, and outputting the PWM signal corrected to the voltage conversion circuit (see rejection of claim 1 above.  The apparatus of the claim 1 reads on the method described).
Hwang does not disclose wherein the control circuit determines whether a slope of a voltage of the detection signal from the input voltage detection circuit is negative or positive, and (i) when the control circuit determines that the slope is negative and the voltage of the detection signal from the input voltage detection circuit is less than a first threshold that is a positive value or (ii) when the control circuit determines that the slope is positive and the voltage of the 
Kost teaches wherein the control circuit determines whether a slope of a voltage of the detection signal from the input voltage detection circuit is negative or positive, and (i) when the control circuit determines that the slope is negative and the voltage of the detection signal from the input voltage detection circuit is less than a first threshold that is a positive value (See Fig. 3, Fig. 5 as well as Col. 6, lines 11-16  “Thus, when the dynamically determined, minimum line voltage switching threshold V.sub.LINE.sub.--.sub.MIN.sub.--.sub.DYN is non-zero, controller 402 enables and disables the generation of pulses of control signal CS.sub.1 when the input voltage V.sub.X is below the voltage switching threshold V.sub.LINE.sub.--.sub.MIN.sub.--.sub.DYN.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hwang to correct near the zero in order to reduce switching losses (Col. 1, lines 19-21).
Claim(s) 1, 2, 5, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2016/0322907) in view of Lim (US 2016/0065055).
As to claim 1,  Hwang discloses A power conversion device comprising: a voltage conversion (Fig. 4, BD1, L1, QB, D3) circuit that converts an AC voltage input (Fig. 4, VLN) to the voltage conversion circuit into a DC voltage (Fig. 4, 380VDC) by pulse width modulation (PWM)  (¶53 “The PFC switching signal is generated in accordance with pulse width modulation (PWM) to regulate the PFC output voltage V.sub.DC”) control and outputs the DC voltage; an input voltage detection circuit (RAC) that detects the AC voltage input to the voltage conversion circuit and outputs a detection signal; an input current detection (R15, R15-1) circuit that detects an AC current input to the voltage conversion circuit and outputs a detection signal (¶41 “To accomplish this, the controller 108 uses the signal VFB, as well as the input current and voltage sensing signals I.sub.AC and Isense.”); an output voltage detection circuit (Fig. 2, RVFB1-
Hwang does not disclose wherein the control circuit determines whether a slope of a voltage of the detection signal from the input voltage detection circuit is negative or positive, and (i) when the control circuit determines that the slope is negative and the voltage of the detection signal from the input voltage detection circuit is less than a first threshold that is a positive value or (ii) when the control circuit determines that the slope is positive and the voltage of the detection signal from the input voltage detection circuit is greater than a second threshold that is a negative value, the control circuit corrects the phase of the PWM signal.
Lim teaches wherein the control circuit determines whether a slope of a voltage of the detection signal from the input voltage detection circuit is negative or positive, and (i) when the control circuit determines that the slope is negative and the voltage of the detection signal from the input voltage detection circuit is less than a first threshold that is a positive value (See Fig. 2, which shows a valley signal being output each time a positive falls below a threshold.  The valley signal controls the reference voltage, which corrects the PWM signal)

As to claim 2, Hwang in view of Lim teaches further comprising a rectifier circuit that rectifies the AC voltage input (Fig. 4, BD1) to the voltage conversion circuit, wherein the input voltage detection circuit detects the AC voltage rectified by the rectifier circuit, and the input current detection circuit detects the input current rectified by the rectifier circuit (See Fig. 4, the detection occurs after the diode rectification).
As to claim 5, Hwang in view of Lim teaches further comprising a phase detection circuit that detects a phase difference between the AC voltage input to the input voltage detection circuit and the detection signal output from the input voltage detection circuit, wherein the control circuit corrects the phase of the PWM signal based on the phase difference detected by the phase detection circuit (Lim, abstract “a reference voltage control unit configured to receive the generated valley signal and count clock cycles of an internal clock to detect a frequency of the AC input voltage signal and configured to determine a frequency of a drive current to control a reference voltage signal based on the determined frequency of the drive current and a reference voltage control clock generating unit configured to generate a pulse width modulation signal associated with a pulse width of the reference voltage signal and configured to generate the reference voltage control clock signal based on the generated pulse width modulation signal and the controlled reference signal. Thus, the circuit may control a phase of a drive current and adjust a variation of the reference voltage signal to improve the power factor of the circuit.”).
As to claim 6, Hwang in view of Lim teaches wherein the control circuit corrects the phase of the PWM signal based on a frequency of the AC voltage (see Lim, abstract).
As to claim 10, Hwang discloses a power conversion method comprising: a first step of detecting an AC voltage input to a voltage conversion circuit and outputting a detection signal; a second step of detecting an AC current input to the voltage conversion circuit and outputting a detection signal; a third step of converting the AC voltage input to the voltage conversion circuit 
Hwang does not disclose wherein the control circuit determines whether a slope of a voltage of the detection signal from the input voltage detection circuit is negative or positive, and (i) when the control circuit determines that the slope is negative and the voltage of the detection signal from the input voltage detection circuit is less than a first threshold that is a positive value or (ii) when the control circuit determines that the slope is positive and the voltage of the detection signal from the input voltage detection circuit is greater than a second threshold that is a negative value, the control circuit corrects the phase of the PWM signal.
Lim teaches wherein the control circuit determines whether a slope of a voltage of the detection signal from the input voltage detection circuit is negative or positive, and (i) when the control circuit determines that the slope is negative and the voltage of the detection signal from the input voltage detection circuit is less than a first threshold that is a positive value (See Fig. 2, which shows a valley signal being output each time a positive falls below a threshold.  The valley signal controls the reference voltage, which corrects the PWM signal)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hwang to correct near the zero in order to account for frequency drift (Lim, ¶5).
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2016/0322907) in view of Kost (US 8866452) and Dai (WO 2015/105041 item BA on applicant’s IDS).

Hwang in view of Kost does not disclose and the second threshold according to amplitude of the AC voltage input to the voltage conversion circuit.
Dai and the second threshold according to amplitude of the AC voltage input to the voltage conversion circuit (this is taught by the combination.  The feed forward circuit of Hwang would be fed into Dai’s calculations).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use PWM lead/lag control as disclosed in Dai to reduce distortions even when harmonics are present in the supply line.  
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2016/0322907) in view of Kost (US 8866452) and Hideto (JP 2016-007088).
As to claim 7, Hwang in view of Kost do not explicitly disclose further comprising a phase detection circuit that detects a phase difference between the AC voltage input to the input voltage detection circuit and the detection signal output from the input voltage detection circuit, wherein the control circuit sets the first and second threshold based on the phase difference detected by the phase detection circuit, though the hardware present does suggest a similar act is occurring.
Hideto teaches further comprising a phase detection circuit that detects a phase difference between the AC voltage input to the input voltage detection circuit and the detection signal output from the input voltage detection circuit, wherein the control circuit sets the first and second threshold based on the phase difference detected by the phase detection circuit (error correcting means 8, ¶30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to correct zero crossings as disclosed in Hideto to account for delays in the control system.  
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2016/0322907) in view of Kost  (US 8866452) and Akihero (JP 2017022900).
As to claim 8, Hwang and Kost do not disclose wherein the control circuit sets the first and second threshold based on a frequency of the AC voltage.
Akihero teaches wherein the control circuit sets the first and second threshold based on a frequency of the AC voltage (¶30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to have frequency response as disclosed in Akihero to account for under or overfrequency conditions.  
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2016/0322907) in view of Kost (US 8866452) and Hideto (JP 2016-007088 item BE on applicant’s IDS)
	As to claim 9, Hwang  in view of Kost does not disclose wherein the control circuit corrects the phase of the PWM signal by using the detection signal detected by the input voltage detection circuit in a previous period of time.
	Hideto teaches wherein the control circuit corrects the phase of the PWM signal by using the detection signal detected by the input voltage detection circuit in a previous period of time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to correct zero crossings as disclosed in Hideto to account for delays in the control system.  
  
 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839